ORDER OF SUSPENSION
This cause comes before the Court on request of respondent Donnie H. White for review of the recommendation of the Board of Governors of the Kentucky Bar Association that he be suspended from the practice of law for a period of three years. By a unanimous vote, the Board of Governors found respondent guilty of two counts of unethical and unprofessional conduct and ten members of the Board recommended the three-year suspension.
Respondent was found guilty of charging and collecting a clearly excessive fee in his representation of the Whitlock estate. Persuasive evidence was presented of respondent’s violation in this regard and we concur with the Board of Governors as to respondent’s guilt.
Respondent was also found guilty of falsely answering an interrogatory submitted to him as a party defendant in a civil action. The evidence on this issue is overwhelming that respondent’s answer was indeed false and we concur with the Board of Governors’ determination of guilt.
The record reveals that respondent has been disciplined by the Kentucky Bar Association on three prior occasions for ethical violations and received punishment in the form of a private admonition, a private reprimand and a public reprimand. In view of the foregoing and with due regard for the seriousness of the violations and respondent’s prior record, respondent should be and is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of three (3) years and is directed to pay the costs of this proceeding.
Within twenty (20) days from the date of entry of this order, respondent shall notify, pursuant to SCR 3.390, all clients and courts in which he has matters pending of his inability to represent such clients and shall furnish copies of the said letters of notice to the Director of the Kentucky Bar Association.
COMBS, LEIBSON, SPAIN and WINTERSHEIMER, JJ., concur.
LAMBERT, J., would impose a suspension of two (2) years.
*264REYNOLDS, J., would impose a suspension of one (1) year.
STEPHENS, C.J., not sitting.
ENTERED: April 11, 1991.
Charles M. Leibson
Acting Chief Justice